DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.
Claims 21-28 and 30-40 are pending in the present application. Claims 21-26 are withdrawn. Thus, claim 27-28 and 30-40 are under consideration in this office action.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 27-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “the second sensor is disposed within the second tube” in claim 40, line 2 appears to be in conflict with the limitation “the second sensor is in contact with the exterior wall” in claim 36, lines 10-11. The specification, drawings, and originally filed claims lacks support for an embodiment in which the second sensor is both disposed within a second tube and in contact with the exterior wall. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the second sensor is disposed within the second tube” in claim 40, line 2 appears to be in conflict with the limitation “the second sensor is in contact with the exterior wall” in claim 36, lines 10-11. It is unclear how the second sensor can be both disposed within a second tube and in contact with the exterior wall. Further, the specification, drawings, and originally filed claims lacks support for an embodiment in which the second sensor is both disposed within a second tube and in contact with the exterior wall. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27, 32, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Burg et al. (U.S. Pub. No. 2011/0270081), hereinafter “Burg,” in further view of Sela et al. (U.S. Pub. No. 2012/0172716), hereinafter “Sela.”

Regarding claim 27, Burg discloses an elongate medical device (surgical instrument, #100, with malleable elongated tubular body, #126, Figs. 1-5, 6-7, 10-12) comprising:
	an inner structure (sleeve, #190, Figs. 2-4, 6, 11-12) defining an axis (longitudinal axis, #208, Fig. 6);
	a sleeve (polymeric outer heat shrink, #272, Fig. 6); and
	a first sensor (coil assemblies, #214, Figs. 4, 5, and 6) disposed on the inner structure (coil assemblies, #214, are disposed on sleeve, #190, Figs. 4, 5, and 6) and within the sleeve (coil assemblies, #214, are within polymeric outer heat shrink, #272, Fig. 6) 
wherein the first sensor is positioned external to the inner structure (coil assemblies, #214, are disposed external to sleeve, #190, Figs. 4, 5, and 6) and 
wherein the sleeve is external to the first sensor (polymeric outer heat shrink, #272, is disposed external to coil assemblies, #214, Fig. 6) 
wherein the first sensor comprises a tubular core and an electrically-conductive coil wound on the core (“the three coil assemblies 214 can each include… a plurality of wire windings wound along a cylindrical base” [0037]; coil assembly, #214, Figs. 4-6, 8-9, 11-12), the core defining a second axis different than the first axis (“the three coil assemblies 214 can each include… a plurality of wire windings wound along a cylindrical base” [0037]; coil assembly, #214, assembly, #214, is disposed about cylinders with axes distinct from longitudinal axis, #208, of surgical instrument, #100, Figs. 4-6, 8-9, 11-12), and 
wherein the first sensor is moveable within the sleeve surrounding the first sensor (“The heat shrink 272 can provide an outer covering or shell over the tube assembly 110 and sensor arrangement 118 while providing sufficient flexibility for both bending of the body 126 and slight relative movement of the helically wound wires 236 as a result of the bending. In this regard, the wires can be moveably captured between the heat shrink and the tubular body” [0047]; “A flexible outer layer can cover the body portion, sleeve, insert and tracking device.” [0009]; as evidenced by [0009] and [0047] it is an inherent function of heat shrink tubing that objects captured by heat shrink are allowed movement within the heat shrink tubing as the heat shrink is inherently flexible, here the sensor arrangement 118 is covered by flexible heat shrink 272 inherently allowing for movement of sensor arrangement 118 relative to flexible heat shrink 272 during bending (i.e. a flexible covering/shell/tubing/membrane will expand or contract, depending on whether it is placed in compression or tension due to a bend in the covering/shell/tubing/membrane, to a greater amount than more rigid objects within the covering/shell/tubing/membrane resulting in relative movement between the more rigid objects within) (the first sensor (coil assembly 214) is included in the sensor arrangement 118/tracking device)).
Additionally, or in the alternative, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Burg’s teaching of a known technique for reducing strain of a more rigid structure (“wound wires” [0009]) during bending (“the helically wound pair of lead wires can be configured to conform to the bent configuration of the body portion such that they do not strain or break during bending of the body portion. A flexible outer layer can cover the body portion, sleeve, insert and tracking device.” [0009]; “The heat shrink 272 can provide an outer covering or shell over the tube assembly 110 and sensor arrangement 118 while providing sufficient flexibility for both bending of the body 126 and slight relative movement of the helically wound wires 236 as a result of the bending. In this regard, the wires can be moveably captured between the heat shrink and the tubular body” [0047]) to the known device of Burg’s disclosure of coil assembly, #214 of Figs. 4-6, 8-9, 11-12 (which is a component of the “tracking device” [0009] or the “sensor arrangement” [0047] and which, as disclosed in Fig. 6, [0009], and [0047], is disposed between polymeric outer heat shrink, #272, and sleeve, #190) to achieve the predictable result of preventing strain during bending on coil assembly, #214 by applying the flexible heat shrink over the coil assembly, #214.
However, Burg may not explictly teach a shaft having an exterior wall and defining an axis; wherein a first sensor is positioned interior to the exterior wall, wherein the exterior wall is bonded at its inner surface. 
However, in the same field of endeavor, Sela teaches a shaft (outer layer, #46, Figs. 8-9) having an exterior wall (outer layer, #46, is the most exterior layer of the catheter, Figs. 8-9) and defining an axis (outer layer, #46, defines a longitudinal axis, Figs. 8-9); 
wherein a first sensor (coil, #38, Figs. 3-4, 7-9) is positioned interior to the exterior wall (coil, #38, is positioned interior to outer layer, #46, Figs. 8-9), 
wherein the exterior wall is bonded at its inner surface (reflow heat fusing of the outer layer polymer to the interior structures, [0031], [0038]-[0040]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s teaching of a catheter with flexibly embedded position sensors with an exterior flexible heat shrink with Sela’s teaching of applying a flexible, reflow outer layer to the exterior surface of the catheter to achieve the predictable result of providing an airtight covering to protect the interior of the catheter from exposure to bodily fluids and gasses during interventional procedures using the electromagnetically tracked catheter.

Regarding claim 32, Burg discloses the sleeve is bonded to an outer surface of the 
discloses the inner structure is bonded to an inner surface of the sleeve at a portion of the inner structure that is proximate the first sensor (“outer polymeric shrink fit layer covering the elongated body portion and tracking device.” Claim 4; polymeric outer heat shrink, #272, is shrink fit onto sleeve, #190, and extends proximal to coil assembly, #214, Fig. 6) and Sela teaches that the inner surface of the exterior wall is bonded to the interior structures (reflow heat fusing of the outer layer polymer to the interior structures including fusing multiple sections of polymer tubing, [0031], [0038]-[0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s teaching of a catheter with flexibly embedded position sensors with an exterior flexible heat shrink with Sela’s teaching of applying a flexible, reflow outer layer to the exterior surface of the catheter to achieve the predictable result of providing an airtight covering to protect the interior of the catheter from exposure to bodily fluids and gasses during interventional procedures using the electromagnetically tracked catheter. 

	Regarding claim 36, an elongate medical device (surgical instrument, #100, with malleable elongated tubular body, #126, Figs. 1-5, 6-7, 10-12) comprising:
	a first sensor (coil assemblies, #214, Figs. 4, 5, and 6) disposed within a first tube (coil assemblies, #214, are disposed within polymeric outer heat shrink, #272, Fig. 6) on an inner structure (sleeve, #190, Figs. 2-4, 6, 11-12) defining an axis (longitudinal axis, #208, Fig. 6), 
wherein the first sensor is positioned external to the inner structure (coil assemblies, #214, are disposed external to sleeve, #190, Figs. 4, 5, and 6)
wherein the first tube is external to the first sensor (polymeric outer heat shrink, #272, is disposed external to coil assemblies, #214, Fig. 6)
wherein the first sensor comprises a tubular core and an electrically-conductive coil wound on the core (“the three coil assemblies 214 can each include… a plurality of wire windings wound along a cylindrical base” [0037]; coil assembly, #214, Figs. 4-6, 8-9, 11-12), the core defining a second axis different than the first axis (“the three coil assemblies 214 can each include… a plurality of wire windings wound along a cylindrical base” [0037]; coil assembly, #214, assembly, #214, is disposed about cylinders with axes distinct from longitudinal axis, #208, of surgical instrument, #100, Figs. 4-6, 8-9, 11-12), and 
wherein the first sensor is moveable within the first tube surrounding the first sensor (“The heat shrink 272 can provide an outer covering or shell over the tube assembly 110 and sensor arrangement 118 while providing sufficient flexibility for both bending of the body 126 and slight relative movement of the helically wound wires 236 as a result of the bending. In this regard, the wires can be moveably captured between the heat shrink and the tubular body” [0047]; “A flexible outer layer can cover the body portion, sleeve, insert and tracking device.” [0009]; as evidenced by [0009] and [0047] it is an inherent function of heat shrink tubing that objects captured by heat shrink are allowed movement within the heat shrink tubing as the heat shrink is inherently flexible, here the sensor arrangement 118 is covered by flexible heat shrink 272 inherently allowing for movement of sensor arrangement 118 relative to flexible heat shrink 272 during bending (i.e. a flexible covering/shell/tubing/membrane will expand or contract, depending on whether it is placed in compression or tension due to a bend in the covering/shell/tubing/membrane, to a greater amount than more rigid objects within the covering/shell/tubing/membrane resulting in relative movement between the more rigid objects within) (the first sensor (coil assembly 214) is included in the sensor arrangement 118/tracking device)); and
	a second sensor (coil assemblies, #214, Figs. 4, 5, and 6) disposed on the inner structure (sleeve, #190, Figs. 2-4, 6, 11-12) defining an axis (longitudinal axis, #208, Fig. 6), 
	wherein the second sensor is positioned external to the inner structure (coil assemblies, #214, are disposed external to sleeve, #190, Figs. 4, 5, and 6).
	However, Burg may not explictly teach a shaft having an exterior wall and defining an axis; wherein a first sensor is positioned interior to the exterior wall; wherein the exterior wall is bonded at its inner surface; wherein a second sensor is positioned interior to the exterior wall, and the second sensor is in contact with the exterior wall.
Additionally, or in the alternative, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Burg’s teaching of a known technique for reducing strain of a more rigid structure (“wound wires” [0009]) during bending (“the helically wound pair of lead wires can be configured to conform to the bent configuration of the body portion such that they do not strain or break during bending of the body portion. A flexible outer layer can cover the body portion, sleeve, insert and tracking device.” [0009]; “The heat shrink 272 can provide an outer covering or shell over the tube assembly 110 and sensor arrangement 118 while providing sufficient flexibility for both bending of the body 126 and slight relative movement of the helically wound wires 236 as a result of the bending. In this regard, the wires can be moveably captured between the heat shrink and the tubular body” [0047]) to the known device of Burg’s disclosure of coil assembly, #214 of Figs. 4-6, 8-9, 11-12 (which is a component of the “tracking device” [0009] or the “sensor arrangement” [0047] and which, as disclosed in Fig. 6, [0009], and [0047], is disposed between polymeric outer heat shrink, #272, and sleeve, #190) to achieve the predictable result of preventing strain during bending on coil assembly, #214 by applying the flexible heat shrink over the coil assembly, #214.
	However, in the same field of endeavor, Sela teaches a shaft (outer layer, #46, Figs. 8-9) having an exterior wall (outer layer, #46, is the most exterior layer of the catheter, Figs. 8-9) and defining an axis (outer layer, #46, defines a longitudinal axis, Figs. 8-9);  
wherein a first sensor (coil, #38, Figs. 3-4, 7-9) is positioned interior to the exterior wall (coil, #38, is positioned interior to outer layer, #46, Figs. 8-9), 
wherein the exterior wall is bonded at its inner surface (reflow heat fusing of the outer layer polymer to the interior structures, [0031], [0038]-[0040]);
wherein a second sensor (coil, #60, Fig. 10) is positioned interior to the exterior wall (coil, #60, may be configured in design and function the same as sensors 24, [0042], wherein coil, #38, is positioned interior to outer layer, #46, Figs. 8-9), and the second sensor is in contact with the exterior wall (coil, #60, may be configured in design and function the same as sensors 24, [0042], wherein coil, #38, is in contact with outer layer, #46, Figs. 8-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s teaching of a catheter with flexibly embedded position sensors with an exterior flexible heat shrink with Sela’s teaching of applying a flexible, reflow outer layer to the exterior surface of the catheter to achieve the predictable result of providing an airtight covering to protect the interior of the catheter from exposure to bodily fluids and gasses during interventional procedures using the electromagnetically tracked catheter. Additionally, mere duplication of parts, here a second sensor assembly, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.

Claims 33-35 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a first embodiment of Burg in further view of Sela as applied to claims 27 or 36, respectively, above, and further in view of a second embodiment of Burg.

Regarding claim 33, while the first embodiment of Burg discloses a second sensor (coil assemblies, #214, Figs. 4-6, 8-9, 11-12), a second embodiment of Burg discloses the second sensor is located at a different location along a longitudinal axis of the elongate medical device than the first sensor (“spaced axially apart from each other” [0054]; “an axial coil 304 can be positioned proximally of coil assemblies 214″ [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Burg’s disclosure of circumferential sensors with the second embodiment of Burg’s disclosure of disposing sensors axially along the longitudinal axis as Burg explictly states that “the mixing and matching of features, elements and/or functions between various examples may be expressly contemplated herein” [0057] and “coil assemblies could be positioned parallel or perpendicular to the longitudinal axis 208” [0038]. Additionally, mere duplication of parts, here a second sensor assembly, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.

Regarding claim 34, Burg discloses a distal tip assembly comprising the first sensor and the second sensor (sensor arrangement, #118,/coil assemblies, #214, are disposed at the distal tip, #222, Figs. 2-3, 5-6, 11-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Burg’s disclosure of circumferential sensors with the second embodiment of Burg’s disclosure of disposing sensors axially along the longitudinal axis as Burg explictly states that “the mixing and matching of features, elements and/or functions between various examples may be expressly contemplated herein” [0057] and “coil assemblies could be positioned parallel or perpendicular to the longitudinal axis 208” [0038]. Additionally, mere duplication of parts, here a second sensor assembly, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.

Regarding claim 35, Burg discloses the distal tip assembly is formed in a curved shape (malleable elongated body, #126, is bent into various curved configurations, Fig. 10).

Regarding claim 37, while the first embodiment of Burg discloses a second sensor, a second embodiment of Burg discloses the first sensor is located at a different longitudinal position along a longitudinal axis of the elongate medical device than the second sensor (“spaced axially apart from each other” [0054]; “an axial coil 304 can be positioned proximally of coil assemblies 214″ [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Burg’s disclosure of circumferential sensors with the second embodiment of Burg’s disclosure of disposing sensors axially along the longitudinal axis as Burg explictly states that “the mixing and matching of features, elements and/or functions between various examples may be expressly contemplated herein” [0057] and “coil assemblies could be positioned parallel or perpendicular to the longitudinal axis 208” [0038]. Additionally, mere duplication of parts, here a second sensor assembly, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.

Regarding claim 38, Burg discloses a distal tip assembly comprising the first sensor and the second sensor (sensor arrangement, #118,/coil assemblies, #214, are disposed at the distal tip, #222, Figs. 2-3, 5-6, 11-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Burg’s disclosure of circumferential sensors with the second embodiment of Burg’s disclosure of disposing sensors axially along the longitudinal axis as Burg explictly states that “the mixing and matching of features, elements and/or functions between various examples may be expressly contemplated herein” [0057] and “coil assemblies could be positioned parallel or perpendicular to the longitudinal axis 208” [0038]. Additionally, mere duplication of parts, here a second sensor assembly, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.

Regarding claim 39, Burg discloses the distal tip assembly is formed in a curved shape (malleable elongated body, #126, is bent into various curved configurations, Fig. 10).

Regarding claim 40, Burg discloses the second sensor is disposed within a tube (coil assemblies, #214, are disposed within polymeric outer heat shrink, #272, Fig. 6) and moveable within the tube surrounding the second sensor (“The heat shrink 272 can provide an outer covering or shell over the tube assembly 110 and sensor arrangement 118 while providing sufficient flexibility for both bending of the body 126 and slight relative movement of the helically wound wires 236 as a result of the bending. In this regard, the wires can be moveably captured between the heat shrink and the tubular body” [0047]; “A flexible outer layer can cover the body portion, sleeve, insert and tracking device.” [0009]; as evidenced by [0009] and [0047] it is an inherent function of heat shrink tubing that objects captured by heat shrink are allowed movement within the heat shrink tubing as the heat shrink is inherently flexible, here the sensor arrangement 118 is covered by flexible heat shrink 272 inherently allowing for movement of sensor arrangement 118 relative to flexible heat shrink 272 during bending (i.e. a flexible covering/shell/tubing/membrane will expand or contract, depending on whether it is placed in compression or tension due to a bend in the covering/shell/tubing/membrane, to a greater amount than more rigid objects within the covering/shell/tubing/membrane resulting in relative movement between the more rigid objects within) (the first sensor (coil assembly 214) is included in the sensor arrangement 118/tracking device)), and a second embodiment of Burg discloses the second sensor is located at a different location along a longitudinal axis of the elongate medical device than the first sensor (“spaced axially apart from each other” [0054]; “an axial coil 304 can be positioned proximally of coil assemblies 214″ [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Burg’s disclosure of circumferential sensors with the second embodiment of Burg’s disclosure of disposing sensors axially along the longitudinal axis as Burg explictly states that “the mixing and matching of features, elements and/or functions between various examples may be expressly contemplated herein” [0057] and “coil assemblies could be positioned parallel or perpendicular to the longitudinal axis 208” [0038]. Further, mere duplication of parts, here a second sensor assembly and a second polymeric outer heat shrink. i.e., a second tube, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.
However, the first and second embodiment of Burg may not explictly teach the second sensor is positioned interior to the exterior wall, wherein the exterior wall is bonded at its inner surface,
However, in the same field of endeavor, Sela teaches the second sensor (coil, #60, Fig. 10) is positioned interior to the exterior wall (coil, #60, may be configured in design and function the same as sensors 24, [0042], wherein coil, #38, is positioned interior to outer layer, #46, Figs. 8-9), wherein the exterior wall is bonded at its inner surface (coil, #60, may be configured in design and function the same as sensors 24, [0042], wherein reflow heat fusing of the outer layer polymer to the interior structures is performed, [0031], [0038]-[0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s teaching of a catheter with flexibly embedded position sensors with an exterior flexible heat shrink with Sela’s teaching of applying a flexible, reflow outer layer to the exterior surface of the catheter to achieve the predictable result of providing an airtight covering to protect the interior of the catheter from exposure to bodily fluids and gasses during interventional procedures using the electromagnetically tracked catheter. Additionally, mere duplication of parts, here a second sensor assembly and a second tube, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.

Claims 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burg in further view of Sela as applied to claim 27 above, and further in view of Victorine et al. (U.S. Pub. No. 2011/0218603), hereinafter “Victorine.”

Regarding claim 28, Burg discloses said exterior wall comprises a polymer (polymeric outer heat shrink, #272, and longitudinal axis, #208, Fig. 6).
However, Burg does not explictly disclose said exterior wall comprises expanded polytetrafluoroethylene (ePTFE).
However, in the same field of endeavor, Victorine teaches said exterior wall comprises expanded polytetrafluoroethylene (ePTFE) (“the ribbon 165 may be formed of polyester, nylon, KEVLAR™, expanded polytetrafluoroethylene (“ePTFE”)” Victorine, [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s teaching of an exterior wall made of polymer heat shrink with Victorine’s teaching of an exterior wall comprising ePTFE as such a wall provides “improved mechanical characteristics, including improved torqueability, pushability, flex fatigue resistance, and kink resistance.” (Victorine, [0076]).

Regarding claim 30, Burg discloses a distal end portion of the shaft (distal tip, #222, Figs. 2-3, 5-6, 11-12).
However, Burg does not explictly disclose a tip electrode coupled to a distal end portion of the shaft.
However, in the same field of endeavor, Victorine teaches a tip electrode coupled to a distal end portion of the shaft (tip electrode, #75, located at distal tip, #70, of lead body, #50, Victorine, Fig. 1)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s teaching of a therapeutic instrument with Victorine’s teaching of providing electrical therapy via a tip electrode as Victorine explictly states that “Electrotherapy is provided in the form of electrical signals, which are generated in the pulse generator and travel via the lead's conductors to the electrotherapy treatment site,” and it would have been obvious that providing electromagnetic tracking of an electrotherapy lead would provide a similar benefit to electrotherapy procedures as that of Burg where “by providing the tracking device 84 near the distal tip 222, the distal tip 222 of the suction instrument can be tracked to provide substantially accurate position data for the distal tip of suction instrument 100 when out of a line of sight in a body cavity of patient 34.” (Burg, [0052]).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burg in further view of Sela, or in the alternative, further in view of Victorine.

Regarding claim 31, Burg may not explictly disclose the bond between the inner structure and the inner surface of the exterior wall is formed from a reflowed material.
However, in the same field of endeavor, Sela discloses the bond between the interior structures and the inner surface of the exterior wall is formed from a reflowed material (reflow heat fusing of the outer layer polymer to the interior structures including fusing multiple sections of polymer tubing, [0031], [0038]-[0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s teaching of a catheter with flexibly embedded position sensors with an exterior flexible heat shrink with Sela’s teaching of applying a flexible, reflow outer layer to the exterior surface of the catheter to achieve the predictable result of providing an airtight covering to protect the interior of the catheter from exposure to bodily fluids and gasses during interventional procedures using the electromagnetically tracked catheter. 
Additionally or in the alternative, Victorine teaches the bond between the inner structure and the inner surface of the exterior wall is formed from a reflowed material (“Once the braid assembly 115 extends about the outer circumferential surface 215 of the innermost liner layer 130, SPC (which is also known as OPTIM™ and will act as the wall material 162) may be reflowed or molded (e.g., LIM) about the braid assembly 115 and innermost liner layer 130 enclosed within the braid assembly 115.” Victorine, [0090]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s teaching of an exterior wall made of polymer heat shrink with Victorine’s teaching of an exterior wall of ePTFE bonded using reflow material as such a wall provides “improved mechanical characteristics, including improved torqueability, pushability, flex fatigue resistance, and kink resistance.” (Victorine, [0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793